
	
		III
		112th CONGRESS
		2d Session
		S. RES. 471
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2012
			Ms. Collins (for
			 herself, Mrs. Shaheen,
			 Mr. Lieberman, Mr. Nelson of Florida, Ms.
			 Snowe, Mr. Inhofe,
			 Mr. Cochran, Mr. Pryor, Mrs.
			 Hutchison, Ms. Landrieu,
			 Ms. Mikulski, Mrs. Boxer, and Mrs.
			 Feinstein) submitted the following resolution; which was referred
			 to the Committee on the
			 Judiciary
		
		
			June 21, 2012
			Committee discharged; considered and agreed to with an
			 amended preamble
		
		RESOLUTION
		Commending the efforts of the women of the
		  American Red Cross Clubmobiles for exemplary service during the Second World
		  War.
	
	
		Whereas, during the Second World War, the American Red
			 Cross was charged by the United States Armed Forces with providing recreational
			 services to the soldiers serving in the war;
		Whereas Harvey Gibson, the Red Cross Commissioner to Great
			 Britain during the war, conceived of the Clubmobiles in 1942 as a means of
			 providing hot coffee, fresh doughnuts, and a vital connection to home to
			 thousands of servicemen at dozens of airfields, bases, and camps throughout
			 Great Britain during the buildup to D-Day;
		Whereas thousands of young women, from every State in the
			 United States, volunteered to serve in the Clubmobiles, and were chosen after a
			 rigorous interview process;
		Whereas, between July and August 1944, less than 1 month
			 after the invasion of Normandy, France, 80 Clubmobiles and 320 American Red
			 Cross volunteers crossed the English Channel and began providing coffee,
			 doughnuts, and a friendly smile to servicemen fighting on the front
			 lines;
		Whereas the Clubmobile volunteers saw service across
			 Europe in France, Belgium, Italy, Luxembourg, and Germany, and later in the Far
			 East, touching the lives of hundreds of thousands of United States servicemen
			 until victory was achieved;
		Whereas a visit from a Clubmobile, which could serve
			 gallons of coffee and hundreds of doughnuts every minute, was often the most
			 significant morale boost available to servicemen at war;
		Whereas 52 women of the American Red Cross, some of whom
			 served on the Clubmobiles, perished during the war as a result of their
			 service; and
		Whereas 70 years have passed since the Clubmobiles were
			 founded, and only a few women who served in the Clubmobiles remain to share
			 their stories: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 exemplary and courageous service and sacrifice of each of the patriotic women
			 of the United States who served in the American Red Cross Clubmobiles during
			 the Second World War;
			(2)honors the
			 Clubmobile women who lost their lives during the Second World War;
			(3)calls upon
			 historians of the Second World War to recognize and describe the service of the
			 Clubmobiles, and to not let this important piece of United States history be
			 lost; and
			(4)urges the
			 American Red Cross to publicly commemorate the stories of the Clubmobiles and
			 the amazing women who served in them.
			
